Citation Nr: 0525350	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) as on appeal from a June 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Diego, California, that denied service connection 
for plantar fasciitis, right foot; bilateral shoulder sprain; 
and statu post Lasik surgery.  His notice of disagreement was 
limited to the bilateral shoulder condition and this decision 
will be limited to that issue.


FINDING OF FACT

A chronic bilateral shoulder condition has not been shown 
after service.


CONCLUSION OF LAW

A bilateral shoulder condition was not incurred or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that his bilateral chronic shoulder pain 
began in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

The veteran's service medical records contain a progress note 
dated in May 1999 showing that the veteran complained of 
chronic pain in the left shoulder.  They also contain a 
notation from June 2001 showing, "Right shoulder pain," in 
the "Chronic Illness" section of a DD Form 2766.

The only available relevant post-service medical record is a 
VA contract examination report dated in May 2002.  The 
examiner reported that the veteran began experiencing 
intermittent bilateral shoulder pain just prior to his 
discharge from service.  At that time, according to the 
examiner, the veteran saw a physician and was told his 
shoulder pain was related to weight lifting.  The examiner 
noted that the veteran reported that the pain was at the tops 
of his shoulders, but there was no weakness, stiffness, 
swelling, instability, dislocation, fatigue, or lack of 
endurance in his shoulders.  The veteran reported that the 
pain was somewhat deep, and that he had his last bilateral 
shoulder pain many months previously.  He then stated he had 
been inactive since "last November."  Over the past few 
months the intensity of the veteran's shoulder pain had 
decreased.  He had not taken any pain medication for more 
than six months and denied any history of intra-articular 
joint injections or aspiration.  He had no difficulty 
performing his daily activities.  Upon physical examination, 
the veteran's shoulder joints appeared normal bilaterally.  
There was no heat, redness, swelling, effusion, drainage, 
instability, weakness, or abnormal movement.  Bilaterally, 
the range of motion was normal without pain, fatigue, 
weakness, lack of endurance, or incoordination.  The 
diagnosis was bilateral shoulder sprain with intermittent 
pain syndrome.  

The Board also notes that in a letter received in January 
2005 the veteran stated: "Another concern of mine is 
shoulder pain.  After contemplating why the pain may have 
subsided, I have come to the conclusion that it may be 
related to the fact I have refrained from doing anything that 
could cause stress or strain on my shoulders."

After reviewing the evidence, it is apparent that the post-
service medical records do not show a current diagnosis of a 
chronic bilateral shoulder condition.  The Board finds that 
service connection for a bilateral shoulder condition is not 
warranted because there is no current diagnosis of any 
chronic bilateral shoulder condition.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  To the extent the veteran's 
service medical records showed complaints of chronic shoulder 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The Board also must note that, by his own 
admission, the veteran's last bilateral shoulder pain was 
"many months" prior to the May 2002 VA contract examination 
and "had subsided" by the time he wrote his January 2005 
letter.  Accordingly, the veteran's claim must be denied.

The Board has considered the veteran's lay statements 
regarding his shoulders.  The Board points out that, although 
a lay person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).



II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in April 
2002 and July 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
July 2004 letter contained a specific request that the 
appellant provide any other evidence or information in his 
possession that he thought would support his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a December 2003 statement of the case 
(SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a bilateral shoulder condition is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


